Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendments to claims 1, 3, 5, 8, 10, and 11 overcome the objections to the claims. The objections to the claims are withdrawn.
The Terminal Disclaimer filed and approved on 25 April 2022 overcomes the Double Patenting rejections. The Double Patenting rejections are withdrawn.
Regarding the prior art, the closest prior art of record is Geiger et al. (U.S. Patent Application Pub. No. 2010/0138218, hereinafter “Geiger”). Geiger discloses a method/system for encoding audio that introduces an intentional time-domain aliasing into signal portions in order to cancel out the time- domain aliasing when switching from a CELP frame to an MDCT frame (see paragraph [0045]). However, Geiger and the additional prior art of record does not disclose or suggest to specifically cancel the time domain aliasing by adding (i) a first signal derived from a portion of the previous frame, (ii) a second signal derived from the additional information, and (iii) a third signal derived from the current frame, as required by independent claim 1. Similarly, Geiger and the additional prior art of record does not disclose or suggest determining a first signal based on the additional information, determining a second signal based on a portion of the previous frame, determining a third signal based on the current frame, and adding the first signal, the second signal, and the third signal to restore the current frame, as required by independent claim 6.  Additionally, with respect to claim 11, Geiger and the additional prior art of record does not disclose or suggest processing for modifying a specific area of the previous frame to be overlap-added with the current frame and performing overlap-add for a first signal related to the specific area of the previous frame and a second signal related to the current frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 5/4/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656